Citation Nr: 0115837	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

During his active duty, the veteran received the Silver Star 
and two Purple Hearts.  He has established service connection 
for PTSD (70 percent) and for the amputation of some of his 
toes due to a gunshot wound incurred from friendly fire in 
combat during his active duty in the Republic of Vietnam (20 
percent).  His combined rating is 80 percent.

This case is being remanded for the veteran to be examined 
regarding his unemployability and his psychiatric condition.  
He attended a VA orthopedic examination in December 1999.  A 
psychiatric examination apparently was scheduled for the same 
day, but  was canceled MAS."  No explanation was given as to 
why the psychiatric examination was canceled.  The VA 
orthopedic examiner indicated that the residuals of the 
gunshot wound to the foot alone would not affect the 
veteran's employability.  No comment was made regarding the 
PTSD.  It appears that the veteran's psychiatric condition is 
the more serious disability and that a TDIU rating cannot be 
granted without the psychiatric examination.  The Board does 
not know why the veteran would appear for the orthopedic 
examination but not for the psychiatric examination.  

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence shows that the veteran is currently not working.  
He stated in April 1998 that he last worked full time in 
1988, and he had been working as a plasterer.  He has some 
other general labor-type experience, including as a cement 
finisher.  Because he has established a 70 percent rating for 
PTSD, and his combined evaluation is 80 percent, he does meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  

Because the veteran was not afforded the VA examination in 
December 1999, this case must be remanded for the following 
development:

1.  The RO should contact the veteran and 
determine whether he has any further 
medical documentation related to the 
claim.  If so, he should be given an 
opportunity to attach that documentation 
with the record.  The RO should obtain 
any necessary waiver(s), and any further 
medical documentation, whether private or 
VA, should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
necessary tests and studies should be 
performed by the examiner, who should 
review the claims file prior to the 
interview.  The examiner is requested to 
offer an opinion as to whether the 
veteran's PTSD (combined with the other 
service-connected disability) is 
rendering the veteran unable to obtain 
and retain substantially gainful 
employment.

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an adequate opportunity to respond.




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




